DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. 
 
 3.	Applicant’s response filed on July 18, 2022 have been considered.  Claims 2, 6-7, and 16-19 have been amended.  Claims 1-3, 6-7, 10, and 16-19 are pending.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:   
Referring to claim 1:
	Claim 1 recites “writing, by at least one of the plurality of computing devices, into a second block associated with the distributed ledger a unique second block identified and a second block timeline comprising the unique first block identified,…”, where ‘identified’ should be ‘identifier’ instead, according to claim 1 context.

Specification
5.	The specification is objected to for the following:
The specification discloses:
“Each block may include certain information, such as an Identification, or hash, that uniquely identifies the block, a timeline identifying previous blocks (e.g., the hash numbers of previous blocks) in chronological order, transactions to record all transfers between a sender and a receiver, and a public key that identifies at least one sender and at least one receiver. Hash values may be combined into a Merkle tree. The linked blocks therefore form a chain where each link, or block, in the chain uniquely identifies a previous link, or block, by including the hash or the prior link, or block.” (see specification, [0045]).
Therefore, specification [0045] first states that each block includes the hash numbers of previous blocks (two or more previous blocks).  However, the specification [0045] then states that each block includes the hash value of a previous block (a single previous block).  Therefore, specification [0045] is not clear whether each block (i) includes the hash values of the previous blocks (two or more previous blocks), or (ii) includes the hash value of the previous block (a single previous block).
The specification further discloses:
“The header 422 may comprises at least one block ID 424 for block 420, a block ID 426 of the previous block, and a nonce value 428, an arbitrary number that may be used as a cryptographic hash function. These values and block information may be used in linking blocks together to form a chain.” (see specification, [0047]).
Therefore, specification [0047] further states that each block include a block ID of the previous block [i.e., including the hash value of a previous block (a single previous block) ].
Therefore, the specification is objected to for being not clear. 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 6-7, 10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishnoi et al. (U.S. 2019/0012695 A1), in view of Toohey et al. (U.S. 2019/0114584 A1), hereinafter “Toohey”.
Referring to claim 1:
		Bishnoi teaches:
		A method of providing secure communications within a network having a plurality of computing devices, comprising (see Bishnoi, fig. 1): 
          writing, by at least one of the plurality of computing devices, into a first block associated with a distributed ledger at least one first sequence of characters representative of a first message, and writing into the first block a unique first block identifier (see Bishnoi, [0029] ‘where each block is comprised of a block header and one 
or more data values.  Each block header may include at least a timestamp, a block reference value, and a data reference value [i.e., the unique first block identifier ].’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may generate [i.e., ‘writing into a new block associated with a distributed ledger’ ] (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘a first message’ ].’); 
          writing, by at least one of the plurality of computing devices, into a second block associated with the distributed ledger a unique second block identified and a second block timeline comprising the unique first block identified, further writing into the second block at least one second sequence of characters representative of a second message (see Bishnoi, [0029] ‘Each block header may include at least a timestamp, a block reference value [i.e., the second block timeline ], and a data reference value. … the block reference value may be a hash value generated via the application of one or more hashing algorithms to the block header of the previous block.’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may generate [i.e., ‘writing into a new block associated with a distributed ledger’ ] (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘a second message’ ].’); 
           writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and a third block timeline comprising the unique first block identifier and unique second block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message (see Bishnoi, [0029] ‘Each block header may include at least a timestamp, a block reference value [i.e., the block timeline ], and a data reference value [i.e., the unique block identifier ]. … the block reference value may be a hash value generated via the application of one or more hashing algorithms to the block header of the previous block. … the data reference value may be a hash value [i.e., the unique block identifiers is a hash value ] generated … to the one of more data values included in the block’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘writing into the third block a third message’ ].);
            sending, by at least one of the plurality of computing devices, the distributed ledger to another one or more of the plurality of computing devices through at least one the network (see Bishnoi,   [0052] ‘Once the new block is generated, it may be confirmed by other blockchain nodes 200 [i.e., sending the distributed ledger to one or more communication devices ] in the blockchain network 114 using methods associated therewith, such as proof of work, and, in step 310, may be posted [i.e., ‘sending’ ] to the blockchain that is distributed across all of the blockchain nodes 200 comprising the blockchain network 114.’); and
              displaying at least one of the first message, the second message, the third message (see Bishnoi, [0031] ‘Once the electronic voucher data has been successfully added to the blockchain, the node may return a confirmation message to the sender device 110 (e.g., directly, or via an intermediate entity, such as the issuing institution 108, as applicable).  The confirmation message may indicate that 
the voucher request was successfully processed, and may include the voucher identification number [i.e., ‘one indication indicative of the authenticating’ ] generated for the electronic voucher.’; [0053] ‘the sender device 110 may receive the voucher identification number, which, in some instances, may be presented to the sender 104 or used to trigger the display of a notification to the sender 104 indicating successful addition of the voucher data to the blockchain.’; [0059] ‘display a message to the recipient’);
		where the unique first and second block identifiers are hash numbers (see Bishnoi, [0029] ‘… the data reference value may be a hash value [i.e., the unique block identifiers is a hash value ] generated … to the one of more data values included in the block’).
		Bishnoi suggests the third block timeline comprising the unique first block identifier and unique second block identifier and the unique second block identifier (see Bishnoi, [0029] ‘Each block header may include at least a timestamp, a block reference value [i.e., the block timeline ], and a data reference value. … the block reference value may be a hash value generated via the application of one or more hashing algorithms to the block header of the previous block. [i.e., the block reference value of the third block associated with the distributed ledger is a hash value of the block header of the second block. Because the block header of the second block comprise (i) the unique second block identifier, and (ii) a hash value of the block header of the first block; and because the block header of the first block comprise the unique first block identifier, Bishnoi suggests that the third block reference value (the third block timeline) comprising the unique first block identifier and the unique second block identifier.]’.  However, Bishnoi does not elaborate on it.
	 	Toohey elaborates on the third block timeline comprising the unique first block identifier and unique second block identifier and the unique second block identifier (see Toohey, [0300]-[0304] ‘The first block in the chain is known as the Genesis block and new blocks can be added in linear and chronological order.  From any given block in the chain the information of this genesis block and all blocks that led back to this one can be retrieved [i.e., the block timeline comprising one or more unique block identifiers of previous blocks ]… each block is comprised of the following…Nonce: Individual blocks identity’ )
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Toohey into the system of Bishnoi to use a block timeline comprising one or more previous block identifiers.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,” (see Bishnoi, [0001]). Therefore, Toohey’s teaching could enhance the system of Bishnoi, because Toohey teaches “The present invention relates to an information system for item verification.  The system is applicable to individual items and also to items grouped together.” (see Toohey, [0001]).
Referring to claim 2:
	Bishnoi and Toohey further disclose:
	wherein the first block comprises a first header and a first nonce value that is a first arbitrary number used as a first cryptographic hash function, the second block 
comprises a second header and a second nonce value that is a second arbitrary number used as a second cryptographic hash function, and the third block comprises a third header and a third nonce value that is a third arbitrary number used as a third cryptographic hash function (see Bishnoi, [0029] ‘Each block header may include at least a timestamp, a block reference value, and a data reference value.’. And, Toohey, [0304] ‘nonce).
         It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Toohey into the system of Bishnoi to use a nonce.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,” (see Bishnoi, [0001]). Therefore, Toohey’s teaching could enhance the system of Bishnoi, because Toohey teaches “The present invention relates to an information system for item verification.  The system is applicable to individual items and also to items grouped together.” (see Toohey, [0001]).
Referring to claims 3, 19:
	Bishnoi and Toohey further disclose:
          wherein sending comprises replicating the distributed ledger on the one or more computing devices in response to a block confirmation (see Bishnoi, [0052] ‘Once the new block is generated, it may be confirmed by other blockchain nodes 200 in the blockchain network 114 using methods associated therewith, such as proof of work [i.e., consensus ] , and, in step 310, may be posted to the blockchain that is distributed across all of the blockchain nodes 200 [i.e., ‘replicating’ ] comprising the blockchain network 114.’).
Referring to claim  6:
	 Bishnoi and Toohey further disclose:
                       wherein one or more of the first message, the second message, and the third message are intended to be sent from at least one sender and one or more receivers (see Bishnoi, [0017] ‘transactions recorded in the blockchain may include a destination address a destination address… a source address’).
Referring to claim 7:
	Bishnoi and Toohey further disclose:
                     wherein each of the at least one sender and each of the at least one receiver are identified using a public key (see Bishnoi, [0037] ‘The cryptographic key pair may be comprised of a private key and a corresponding public key.’).
Referring to claim 10:
	Bishnoi and Toohey further disclose:
           wherein the at least one network comprises a wireless network (see Bishnoi, [0040] ‘wireless area networks’). 
Referring to claim 16:
	Bishnoi and Toohey further disclose:
           wherein each of the first message, the second message, and the third message comprise a unique identifier identifying a sender associated with at least one of the plurality of computing devices in the computer network (see Bishnoi, [0017] ‘transactions recorded in the blockchain may include a destination address… a source address’; [0022] ‘Payment Transaction--A transaction between two entities [i.e., identifying a sender ] in which money or other financial benefit is exchanged from one entity to the other.’).
Referring to claim 17:
	Bishnoi and Toohey further disclose:
           wherein the unique identifier is processed by an authentication module to authenticate the sender (see Bishnoi, [0053] ‘The account credentials may include data suitable for use in identifying and authenticating a transaction account for funding of a payment transaction, such as a primary account number, security code, name, address [i.e., the sender ] , expiration date, etc.’). 
 
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bishnoi et al. (U.S. 2019/0012695 A1), in view of Toohey et al. (U.S. 2019/0114584 A1), further in view of Ford et al. (U.S. 2016/0261404 A1), hereinafter “Ford”. 
Referring to claim 18:
	Bishnoi and Toohey disclose the limitation as described in claim 1.  However, they do not disclose homomorphy.
          Ford discloses the homomorphy (see Ford, [0059] ‘the message 222 may include data for processing.  Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.’)
	In addition, Ford further disclose the nonce (see Ford, [0041] ‘nonce’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Ford into the system of Bishnoi to use homomorphy.  Bishnoi teaches "The present disclosure relates to the redemption of electronic vouchers that utilize a blockchain,”(see Bishnoi, [0001]). Therefore, Ford’s teaching could enhance the system of Bishnoi, because Ford discloses “obfuscate the data using homomorphy transformation” (see Ford, [0059]).

Response to Arguments
9.	Applicant’s arguments filed on July 18, 2022 have been considered but they are not persuasive.
(a)	Applicant submits:
“Claim 1, as amended, is submitted to be patentable over Bishnoi in view of Toohey in that the references fail to teach or suggest a method of providing secure communications within a network having a plurality of computing devices in the manner claimed in combination with “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and third block timeline comprising the unique first block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message... wherein the unique first and second block identifiers are hash numbers.”” (see page 6, last par)
Examiner maintains:
Bishnoi discloses: [0029] ‘Each block header may include at least a timestamp, a block reference value [i.e., the block timeline ], and a data reference value [i.e., the unique block identifier ]. … the block reference value may be a hash value generated via the application of one or more hashing algorithms to the block header of the previous block. … the data reference value may be a hash value [i.e., the unique block identifiers is a hash value ] generated … to the one of more data values included in the block’; [0030] ‘Upon receipt of the voucher request, the node in the blockchain network 114 may (e.g., following verification of the transaction account, if necessary) a new data value corresponding to the electronic voucher [i.e., ‘writing into the third block a third message’ ].’
Therefore, Bishnoi discloses “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier, further writing into the third block at least one third sequence of characters representative of a third message... wherein the unique first and second block identifiers are hash numbers.”
Bishnoi discloses “the block reference value may be a hash value … to the block header of the previous block.” (see Bishnoi, [0029]).
Therefore, Bishnoi discloses the block reference value of the third block associated with the distributed ledger is a hash value of the block header of the second block. Because the block header of the second block comprise (i) the unique second block identifier, and (ii) a hash value of the block header of the first block; and because the block header of the first block comprise the unique first block identifier, Bishnoi suggests that the third block reference value (the third block timeline) comprising the unique first block identifier and the unique second block identifier.  
Thus, Bishnoi discloses or suggests “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and third block timeline comprising the unique first block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message... wherein the unique first and second block identifiers are hash numbers.”.
Bishnoi suggests the third block timeline comprising the unique first block identifier and the unique second block identifier.  However, Bishnoi does not elaborate on it.
Toohey elaborates on the third block timeline comprising the unique first block identifier and the unique second block identifier (see Toohey, [0300]-[0304] “The first block in the chain is known as the Genesis block and new blocks can be added in linear and chronological order.  From any given block in the chain the information of this genesis block and all blocks that led back to this one can be retrieved [i.e., the block timeline comprising one or more unique block identifiers of previous blocks ]… each block is comprised of the following…Nonce: Individual blocks identity”).
Therefore, the combination of Bishnoi and Toohey disclose or suggest the claimed limitations.
(b)	Applicant submits:
“Notably, Bishnoi fails to teach, as admitted by the Office on page 5 of the outstanding Office action, a method of providing secure communications within a network having a plurality of computing devices in the manner claimed in combination with “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and third block timeline comprising the unique first block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message...wherein the unique first and second block identifiers are hash numbers.”” (see page 7, 2nd par)
Examiner maintains:
The combination of Bishnoi and Toohey disclose or suggest the claimed limitations (see (a) above).
(c)	Applicant submits:
“It is therefore respectfully submitted that Toohey, whether taken alone or in combination with Bishnoi, does not teach a method of providing secure communications within a network having a plurality of computing devices in the manner claimed in combination with “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and third block timeline comprising the unique first block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message In in the interest of compact prosecution, Applicant has also amended Claim 1 to recite “wherein the  unique first and second block identifiers are hash numbers.”” (see page 7, 3rd par)
Examiner maintains:
The combination of Bishnoi and Toohey disclose or suggest the claimed limitations (see (a) above).
(d)	Applicant submits:
“Notably, Ford fails to teach or suggest a method of providing secure communications within a network having a plurality of computing devices in the manner claimed in combination with “writing, by at least one of the plurality of computing devices, into a third block associated with the distribution ledger a unique third block identifier and third block timeline comprising the unique first block identifier and the unique second block identifier, further writing into the third block at least one third sequence of characters representative of a third message... wherein the unique first and second block identifiers are hash numbers.”” (see page 8, 5th par)
Examiner maintains:
The combination of Bishnoi and Toohey disclose or suggest the claimed limitations (see (a) above).
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	 Kats; Paul et al. (US 20220210266 A1) disclose DYNAMIC REWARDABLE ACTIVITY VALUE DETERMINATION AND ALLOCATION;
(b)	Anderson; Thomas G. (US 20200211011 A1) disclose Scalable Distributed Ledger System;
(c)	Jacobs; Mondo et al. (US 10693658 B2) disclose Methods and systems for using digital signatures to create trusted digital asset transfers;
(d)	Kouru; Vijaya et al. (US 10367905 B2) disclose Integration framework and user interface for embedding transfer services into applications;
(e)	Kamrani; Nader Asghari (US 20190081918 A1) disclose BLOCKCHAIN-BASED COMMUNITY MESSAGING SYSTEM AND METHOD THEREOF;
(f)	Andrade; Marcus (US 20180240107 A1) disclose SYSTEMS AND METHODS FOR PERSONAL IDENTIFICATION AND VERIFICATION.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /PEILIANG PAN/ Examiner, Art Unit 2492                                                                                                                                                                                                       
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492